                                                                     FILED
             Case 4:21-mj-00035-WEJ Document 1 Filed 07/14/21 Page 1 of 5 IN CHAMBERS
                                                                                                       U.S.D.C ATLANTA
                                                                                                     Jul 14 2021
                                                                                               Date: _________________________

                                                                                               KEVIN P. WEIMER , Clerk
                                      United States District Court
                                      NORTHERN DISTRICT OF GEORGIA                                 s/Kari Butler
                                                                                               By: ____________________________
                                                                                                          Deputy Clerk

  UNITED STATES OF AMERICA
  v.                                                                  CRIMINAL COMPLAINT
                                                                      Case Number: 4:21-mj-35-WEJ
  Carlos Santana-Aguirre


I, the undersigned complainant being duly sworn, state the following is true and correct to the best of my
knowledge and belief. On or about November 25, 2021 in Gwinnett County, in the Northern District of
Georgia, defendant(s) did, possess 500 grams or more of a mixture and substance containing a
detectable amount of cocaine, a Schedule II controlled substance.



in violation of Title 21, United States Code, Section(s) 841(a)(1) and 841(b)(1)(A).
I further state that I am a(n) DEA-TFO and that this complaint is based on the following facts:
PLEASE SEE ATTACHED AFFIDAVIT


Continued on the attached sheet and made a part hereof.        Yes




                                                         Signature of Complainant
                                                        James Williams

Based upon this complaint, this Court finds that there is probable cause to believe that an offense has
been committed and that the defendant has committed it. Sworn to before me, and subscribed in my
presence

 July 14, 2021                                            at   Cartersville, Georgia
 Date                                                          City and State



 WALTER E. JOHNSON

 UNITED STATES MAGISTRATE JUDGE
 Name and Title of Judicial Officer                            Signature of Judicial Officer
           Case 4:21-mj-00035-WEJ Document 1 Filed 07/14/21 Page 2 of 5




            AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT
I, James C. Williams, being duly sworn, hereby depose and state as follows:



      1.     I have been a Special Agent with the DEA since April 2009. I am

currently assigned to the Atlanta Division, Rome Post of Duty (POD). Prior to my

employment as a Special Agent with the DEA, I was employed by the U.S. Secret

Service as a Special Agent for approximately two years and before that as a DEA

Diversion Investigator for approximately two years.

      2.     Upon joining the DEA, I received 4 months of training in narcotics

investigations and related legal matters at the DEA Training Academy in

Quantico, Virginia.

      3.      During my assignment with the DEA, I have participated in numerous

search and seizure warrants pertaining to the seizure of contraband and evidence,

including warrants resulting in the seizure of illegal drugs, drug paraphernalia,

drug records, and proceeds of drug trafficking.       I have debriefed numerous

defendants, informants, and witnesses, who possessed personal knowledge

regarding drug trafficking organizations. I also have become familiar with and

utilized investigative techniques such as, without limitation, electronic and

physical surveillance, general questioning of witnesses, use of search warrants, use

of informants, use of grand jury subpoenas, use of pen registers, and use of

undercover agents.

      4.     Based on my training and experience in the investigation of drug

traffickers, and based upon interviews I have conducted with defendants,
           Case 4:21-mj-00035-WEJ Document 1 Filed 07/14/21 Page 3 of 5




informants, and other witnesses and participants in drug trafficking activity, I am

familiar with the ways in which drug traffickers conduct their business. My

familiarity includes: the various means and methods by which drug traffickers

import and distribute drugs; their use of cellular telephones to facilitate drug

activity; and their use of numerical codes and code words to conduct drug

transactions. I also am familiar with the ways that drug traffickers conceal,

convert, transmit, and transport their drug proceeds, including, without

limitation, the use of carriers to transport currency and proceeds, the use of third

parties to purchase or hold title to assets, and the use of off-shore accounts.

      5.     I also know from my training and experience that individuals smuggle
and/or transport illegal controlled substances using vehicles. These individuals
evade law enforcement by conducting counter-surveillance maneuvers known as
surveillance detection runs, or more commonly known as “heat runs.” These
maneuvers commonly consist of constant route changes, lane changes, U-turns,
and making frequent stops at commercial retail stores among other maneuvers
designed to make mobile vehicle surveillance more difficult and dangerous to law
enforcement personnel. Often, drug traffickers will reside in one location and
store, or “stash,” drug supplies in another. While traveling to stash locations,
traffickers will often use privately owned vehicles. While traveling to and from
stash locations, traffickers will often conduct the maneuvers described above and
will take illogical routes from one location to another in an attempt to evade or
confuse law enforcement surveillance efforts. In addition, I have consulted
extensively with other experienced agents regarding drug trafficking activities. As
a result, the knowledge that I have obtained during my law enforcement career
            Case 4:21-mj-00035-WEJ Document 1 Filed 07/14/21 Page 4 of 5




has been further informed by other law enforcement agents with experience
conducting drug investigations.


                               Sources of Information
       6.      The facts and information in this affidavit are based in part on
information provided to me by other law enforcement officers, as well as my
personal experience with the case and my background as a DEA Special Agent.
Since this affidavit is being submitted for an arrest warrant, I have not included
every fact known to me concerning this investigation. Rather, I have set forth only
those facts necessary to support the issuance of an arrest warrant.
       7.      I make this affidavit in support of an application for the issuance of a
criminal complaint and arrest warrant for Carlos SANTANA-AGUIRRE for
violations of Title 21, United States Code, Section 841(a)(1) and Title 18.


                                   Probable Cause
       8.      On November 25, 2020, Georgia State Patrol TFC Brodie Forrester
observed a white in color Chevrolet Silverado bearing Georgia tag CJF-1856,
traveling southbound on I-85 in DeKalb County, in the Northern District of
Georgia. Trooper Forrester also observed the vehicle to have a window tint
violation. Trooper Forrester then initiated a traffic stop at I-85 south and Pleasant
Dale Road Exit 96. As Trooper Forrester approached the driver’s side of the vehicle,
he observed that there was a crack in the windshield over three inches in length - a
windshield violation. Trooper Forrester then made contact with the driver and sole
occupant of the vehicle, Carlos SANTANA-AGUIRRE and asked for his driver’s
license and proof of insurance. While Mr. SANTANA-AGUIRRE was retrieving
these items, Trooper Forrester smelled an odor of marijuana and observed what
appeared to be small pieces of marijuana scattered throughout the passenger side
            Case 4:21-mj-00035-WEJ Document 1 Filed 07/14/21 Page 5 of 5




floorboard and seat. Trooper Forrester then asked Mr. SANTANA-AGUIRRE to
exit the vehicle and walk to the rear. Trooper Forrester asked Mr. SANTANA-
AGUIRRE where he was going and also from where he was coming. Mr.
SANTANA-AGUIRRE stated he was coming from his cousin’s residence and was
traveling home. Trooper Forrester then asked when SANTANA-AGUIRRE last had
marijuana in the vehicle and SANTANA-AGUIRRE stated that he had marijuana
in the vehicle 2 days ago.
       9.      At this time a Trooper Charles Chapeau arrived on scene and
approached the driver’s side of the truck where he confirmed the odor of
marijuana. Mr. SANTANA-AGUIRRE was then placed in handcuffs for officer
safety. Both Troopers then conducted a search of the truck. Trooper Forrester
located a small amount of marijuana in the back pocket of the passenger’s seat.
Trooper Forrester then located a black plastic bag under the passenger’s seat
containing 3 grey duct taped bundles consistent with narcotics packaging. Trooper
Forrester then located a black and white bag containing 2 more similar bundles also
in the rear of the vehicle. Mr. SANTANA-AGUIRRE was read his Miranda rights
by Trooper Chapeau but stated he did not wish to talk. Mr. SANTANA-AGUIRRE
was subsequently placed under arrest and transported to the Gwinnett County
Police Department where he was turned over to Gwinnett County Investigators
along with the 5 kilograms of cocaine and all other evidence.


                                     CONCLUSION
       10.     Based on the foregoing, my training and experience, and information
obtained through the investigation to date, I respectfully submit there is probable
cause to believe that Carlos SANTANA-AGUIRRE violated Title 21, United
States code, Section 841(a)(1) and 841(b)(1)(A).
